DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Claims 8, 9, 26, and 28 were canceled.
Claims 1-3, 5-13, 18, 19, 23-25, 31, and 32 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ravinderjit Braich on 10/22/2021.

The application has been amended as follows: 

Claim 1 was amended as follows. The following was inserted immediately before the period at the end of the claim:
-- and 
    PNG
    media_image1.png
    100
    220
    media_image1.png
    Greyscale
, wherein n and m are integers selected independently from 1-12 inclusive--.
Claims 1 and 25 contain successive iterations of the structure labeled “Q314”.  In each claim, the second iteration was deleted.
In claim 1, the second and fourth structures on the third page of the claim are identical iterations of:
--

    PNG
    media_image2.png
    120
    211
    media_image2.png
    Greyscale
,--. The second iteration was deleted.


In claim 25 the third and fifth structures on the third page of the claim are identical iterations of 
--
    PNG
    media_image3.png
    128
    216
    media_image3.png
    Greyscale
--.  The second iteration was deleted.


In claim 7, the word “target” was deleted at the end of the claim so that the claim now ends in the phrase “second target nucleic acid”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: IN view of the amendments, and in further consideration of Applicant’s arguments filed 10/13/25021, the rejections of record in the action of 7/14/2021 are overcome. The pyranose carbohydrate moieties present in the allowed claims provide a common structure that overcomes the improper Markush group rejection, and these moieties are also different from the ribose moieties in AM-124 and 125 (which provided basis for the written description rejection).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-3, 5-13, 18, 19, 23-25, 31, and 32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner
Art Unit 1674